Exhibit 10.10

 

Marketing and Consulting Agreement

 

This Marketing and Consulting Agreement (“Agreement”) is entered into this 5th
day of July, 2012, by and among Burzynski Research Institute, Inc., a Delaware
corporation (including its successors or permitted assigns, “BRI”), a Delaware
corporation,  Worldwide Medical Consultants, Inc., a Delaware corporation
(“Consultant”), and CARIGEN, LTD, a Cayman Island company (including its
successors or permitted assigns, “SRB”).

 

Whereas, SRB and its affiliates have rights to certain know-how and intellectual
property in Asia (“SRB IP”) related to the treatment of cancer and other health
related diseases; and

 

Whereas, SRB and its affiliates would like to license its SRB IP to third
parties with respect to the construction, development, set-up,  operation and
maintenance of cancer or health related centers (the “SRB Centers”) in Bahrain,
Dubai, South Korea, Indonesia, Malaysia, Qatar, Singapore and Thailand (the
“Covered Territories”); and

 

Whereas, Consultant has substantial contacts, knowledge and experience in
educating medical and health professionals and the public in the Covered
Territories; and

 

Whereas, Consultant desires and is willing to assist SRB in (i) locating and
developing SRB Centers in the Covered Territories and (ii) licensing the SRB IP
to third parties in the Covered Territories; and

 

Whereas, SRB desires to engage Consultant for its services in accordance with
the terms and conditions of this Agreement; and

 

Whereas, in consideration for a portion of the fees received by Consultant under
this Agreement from SRB, BRI agrees to grant Consultant certain warrants in
accordance with the terms and conditions of this Agreement.

 

Now, therefore, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.                                      ENGAGEMENT OF SERVICES.

 

1.1                                 Services to be Performed.  Subject to the
terms of this Agreement, Consultant will, to the best of the Consultant’s
ability, render the services to SRB as set forth on Exhibit A in the Covered
Territories (collectively, the “Services”).

 

1.2                                 Standard of Performance.  Consultant agrees
to utilize the Consultant’s expertise, contacts and creative talents in the
performance of the Services. Consultant may not subcontract or otherwise
delegate its obligations under this Agreement, without SRB’s prior written
consent.  Consultant agrees to render the Services (i) diligently, (ii) in a
thorough and workmanlike manner, (iii) in a manner that is in full compliance
with this Agreement, (iv) in a manner that meets or exceeds the highest
recognized standards of good practice in the industry utilized by reputable
firms which specialize in providing services similar to the services to be
performed by Consultant hereunder, and (v) in a manner that is reasonably
satisfactory to SRB in SRB’s sole discretion (it being understood, however, that
this Agreement does not guarantee that a Transaction (as hereinafter defined)
will be consummated).  Consultant shall exercise for SRB’s benefit its best
knowledge and skill in planning and perform all the services for the purpose of
accomplishing the Services in the most efficient, timely and economical manner. 
Consultant shall prepare periodic (not more than quarterly) written and verbal
reports concerning Consultant’s activities and recommendations as SRB requests. 
Upon request of

 

1

--------------------------------------------------------------------------------


 

SRB from time to time, Consultant’s personnel and representatives shall be
available for meetings with SRB personnel.  Consultant shall promptly inform SRB
of all information relating to or potentially useful to SRB, which Consultant
receives or becomes aware of from time to time during the Term (as defined
below).

 

1.3                                 Other Services.  SRB acknowledges and agrees
that, subject to Consultant’s obligations hereunder, Consultant shall have the
right to engage in research and development and consulting activities for itself
and others during the term of this Agreement; provided however that (i) the
performance of such services does not violate this Agreement and (ii) without
the prior written consent of SRB, Consultant shall not engage in similar
consulting activities for itself or for others which relate to businesses,
products or technology that are or may reasonably be likely to be competitive
with the business, products or technology of SRB or BRI in the Covered
Territories.

 

1.4                                 Expenses; Employment of Assistants. 
Consultant will assume and pay all expenses incurred by Consultant in performing
the Services contemplated in this Agreement, except with respect to expenses
related to the direct negotiation of any license agreement (which shall be the
responsibility of SRB). If it is reasonably necessary for Consultant to have the
aid of assistants or the services of other persons, companies or firms in order
to properly perform the Services, Consultant may from time to time, employ,
engage or retain such assistants, at Consultant’s sole expense after receiving
written approval from SRB.  Any such assistants retained by Consultant under
this Section 1.4 shall execute and deliver non-disclosure agreements covering
SRB’s Proprietary Information (as defined in Section 4.1 below) and any Third
Party Information (as defined in Section 4.2 below).  Consultant shall bear sole
responsibility for any health or disability insurance, retirement benefits, or
other welfare or pension benefits, if any, to which such personnel may be
entitled.  Consultant agrees to defend, indemnify and hold harmless SRB and BRI,
from any claims, liabilities, or expenses relating to such compensation, tax,
insurance or benefit matters.

 

1.5                                 Compliance with Laws. Consultant shall
comply with all applicable laws in connection with the performance of the
Services under this Agreement. Neither Consultant nor its employees, agents or
representatives have made, offered, or authorized and will not make, offer or
authorize any payment, gift, promise or other advantage, in connection with the
matters which are the subject to this Agreement, whether directly or indirectly
through any other person or entity, to or for the use or benefit of any public
official (i.e., any person holding a legislative, administrative or judicial
office, including any person employed by or acting on behalf of a public agency,
a public enterprise or a public international organization) or any political
party or political party official or candidate for office, where such payment,
gift or promise would violate: (a) the applicable Laws of such country; (b) the
laws of the country of formation of Consultant or such Consultant’s ultimate
parent company or shareholder (or its principal place of business), or (c) the
U.S. Foreign Corrupt Practices Act.

 

2.                                      COMPENSATION.

 

2.1                                 Percentage of Upfront License Fee. In
consideration for the Services to be provided by Consultant to SRB in the
Covered Territories, if Consultant introduces a transaction involving a
licensing arrangement with SRB in the Covered Territories (a “Transaction”), and
such Transaction is consummated by SRB during the Term, SRB shall pay to
Consultant a consulting fee (the “Consulting Fee”) equal to five percent of the
aggregate fees actually received by SRB under each license agreement for each
Transaction closed during the Term.  The Consulting Fee shall include any
milestones, royalties, or any other fees received by SRB under the license
agreement.  In order to be entitled to the Consulting Fee, the Consultant must
identify in writing the specific parties involved in the potential Transaction
in advance to SRB.  If SRB is interested in pursuing the potential Transaction,
SRB will confirm in writing, prior to the beginning of each potential
Transaction (the “Approved Target List”), that Consultant is entitled to the
Consulting Fee under this Agreement upon the closing of the Transaction.  SRB
may withhold state or federal income taxes or social security taxes from the
Consulting Fee payable to Consultant to the extent required by applicable law.

 

2

--------------------------------------------------------------------------------


 

Upon the written request of Consultant or BRI to SRB and not more than once in
each calendar year, SRB shall permit an independent certified public accounting
firm of nationally recognized standing mutually acceptable by all parties, to
have access during normal business hours to the records of SRB as may be
reasonably necessary to verify the accuracy of the Consulting Fee for any year
ending not more than twelve (12) months prior to the date of such request.  If
such accounting firm concludes that additional Consulting Fee were owed during
such period, SRB shall pay the additional Consulting Fee within sixty (60) days
of the date either Consultant or BRI delivers to SRB such accounting firm’s
written report so concluding. The fees charged by such accounting firm shall be
shared equally between Consultant and SRB.

 

Subject to Section 4, the parties hereto acknowledge (i) that Consultant has
sole and exclusive ownership of any and all business contacts, information and
other proprietary information that Consultant developed prior to the date hereof
and intends to use in connection with the performance of the Services and
(ii) that the performance of the Services does not in any manner constitute a
license or conveyance of such proprietary information to BRI or SRB.  Prior to
SRB entering into business activities (which is not covered as a Transaction
under the scope of this Agreement) with persons or entities referred to by
Consultant on the Approved Target List during the Term of this Agreement within
the Covered Territories, such business activities will only be consummated by
SRB with (a) Consultant’s consent which consent shall not be unreasonably
withheld and (b) the entry into a separate agreement reflecting Consultant’s
compensation from SRB and payment to BRI from Consultant in connection with such
business activities which economic terms shall be consistent with the economic
terms and conditions of the Consulting Fee and the BRI Payment described herein.

 

2.2                                 Grant of Stock Warrants. The parties hereto
acknowledge that BRI will be (i) an indirect beneficiary of the Services
provided by Consultant to SRB under this Agreement and (ii) a direct beneficiary
of the BRI Payment (described below) as a result of the consummation of a
Transaction in the Covered Territories.  The parties hereto also acknowledge
that Consultant will be expending significant cost and time in connection with
the Services.  BRI agrees to grant to Consultant warrants (the “Warrants”) to
acquire an aggregate of 2,000,000 shares of Common Stock of BRI (the “Common
Stock”) which Warrants shall be granted and vest as follows:

 

(a)                                  BRI hereby grants to Consultant Warrants to
acquire one million shares of Common Stock exercisable at $.10 per share with a
ten year exercise period after the effective date of this Agreement, in the form
attached hereto as Exhibit B.  Such Warrants shall vest immediately upon the
execution of this Agreement.

 

(b)                                 If SRB closes a Transaction as a result of
the Services provided by Consultant, then BRI shall grant Consultant Warrants to
acquire another one million shares of Common Stock exercisable at $.10 per share
with a ten year exercise period.  Such Warrants shall be granted after the
closing of the first Transaction and the payment to BRI of the BRI Payment with
respect to such Transaction (described below).  The terms and conditions of such
Warrants shall be in the form substantially similar to the form attached hereto
as Exhibit B.

 

Any taxes related to the grant or exercise of the Warrants shall be the
responsibility of Consultant.

 

2.3                                 BRI Payment. In consideration of the
Warrants granted to Consultant by BRI under Section 2.2 above, Consultant shall
pay to BRI an amount equal to ten (10) percent of the Consulting Fee actually
received by Consultant from SRB under each license agreement for each
Transaction closed during the Term, net of any pro rata portion of fees or
expenses incurred and documented by Consultant; provided, however, that the

 

3

--------------------------------------------------------------------------------


 

aggregate amount of such fees or expenses for each Transaction shall not exceed
$5,000 (the “BRI Payment”).  The BRI Payment shall be due within fifteen days
after receipt by Consultant of the Consulting Fee.

 

3.                                      Non-exclusivity; INDEPENDENT CONTRACTOR
RELATIONSHIP.

 

3.1                                 Non-Exclusivity. Consultant shall provide,
on a non-exclusive basis, the Services contemplated under this Agreement;
provided, however, that the parties will work exclusively with respect to the
Approved Target List in the Covered Territories during the Term (defined below)
of this Agreement.  SRB shall not be precluded during the Term of this Agreement
from engaging in any other personal, business or investment activities in the
Covered Territories, including from time to time engaging other consultants or
third parties with respect to similar services that are being provided by
Consultant under this Agreement.

 

3.2                                 Independent Contractor. Consultant’s
relationship with SRB will be that of an independent contractor and nothing in
this Agreement should be construed to create a partnership, joint venture, or
employer-employee relationship.  Consultant is not the agent of SRB or BRI and
is not authorized to make any representation, contract, or commitment on behalf
of SRB or BRI.  Consultant shall not be, nor represent itself as being, an agent
of SRB or BRI, and shall not be, nor represent itself as being, authorized to
bind SRB or BRI. Consultant will not be entitled to any of the benefits which
SRB or BRI may make available to their employees, such as group insurance,
profit-sharing or retirement benefits.  Consultant will be solely responsible
for all tax returns and payments required to be filed with or made to any
federal, state or local tax authority with respect to Consultant’s performance
of services and receipt of fees under this Agreement.  SRB will regularly report
amounts paid to Consultant by filing Form 1099-MISC with the Internal Revenue
Service as required by law.  Consultant agrees to accept exclusive liability for
complying with all applicable state and federal laws governing self-employed
individuals, including obligations such as payment of taxes, social security,
disability and other contributions based on fees paid to Consultant, its agents
or employees under this Agreement.  Consultant hereby agrees to indemnify and
defend SRB and BRI against any and all such taxes or contributions, including
penalties and interest.

 

4.                                      TRADE SECRETS - INTELLECTUAL PROPERTY
RIGHTS.

 

4.1                                 Proprietary Information.  Consultant agrees
during the term of this Agreement and thereafter to take all steps necessary to
hold SRB’s Proprietary Information in trust and confidence, will not use
Proprietary Information in any manner or for any purpose not expressly set forth
in this Agreement, and will not disclose any such Proprietary Information to any
third party without first obtaining SRB’s express written consent on a
case-by-case basis.  By way of illustration but not limitation “Proprietary
Information” includes (a) any reports or deliverables required to be prepared or
delivered by Consultant under this Agreement; (b) inventions, mask works, ideas,
processes, formulae, source and object codes, data and results, programs, other
works of authorship, know-how, improvements, discoveries, development plans,
designs and techniques and any other information however documented that is a
trade secret within the meaning of the trade secret laws of the state of Texas
or the United States of America (hereinafter collectively referred to as
“Inventions”); and (c) any and all information and data of a confidential
nature, disclosed either in written or oral form, whether owned by SRB, an
affiliate of SRB or a third party obtained through a confidential arrangement,
including, without limitation, (i) proprietary and technical plans, business and
process information, computer software and database information, technologies,
systems, structures, architectures, discoveries, concepts, methods,
specifications, drawings, graphs, sketches, photos, diagrams, samples, data, and
all record bearing media containing or disclosing such information and
techniques; (ii) past, current, and planned products and research and
development techniques and any record bearing media containing or disclosing
such information; (iii) financial or organizational information concerning SRB,
including, without limitation, marketing, sales, operating, performance, cost
and business plans, pricing sheets, market studies, historical and projected
financial information, budgets, the identities and information concerning
personnel and potential personnel of SRB, compensation, training techniques and
materials, identities or information concerning investors and

 

4

--------------------------------------------------------------------------------


 

potential investors, customer and potential customer lists and (iv) information
concerning the existence of this Agreement, the terms set forth herein or the
progress of the discussions between the parties hereto with regard to the scope
of work and subject matter hereof.  Notwithstanding the other provisions of this
Agreement, nothing received by Consultant will be considered to be Proprietary
Information of SRB if (1) it has been published or is otherwise readily
available to the public other than by a breach of this Agreement; (2) it has
been rightfully received by Consultant from a third party without confidential
limitations; (3) it has been independently developed for Consultant by personnel
or agents having no access to SRB Proprietary Information; or (4) it was known
to Consultant prior to its first receipt from SRB.

 

4.2                                 Third Party Information.  Consultant
understands that SRB has received and will in the future receive from third
parties confidential or Proprietary Information (“Third Party Information”)
subject to a duty on SRB’s part to maintain the confidentiality of such
information and use it only for certain limited purposes.  Consultant agrees to
hold Third Party Information in confidence and not to disclose to anyone (other
than SRB personnel who need to know such information in connection with their
work for SRB) or to use, except in connection with Consultant’s work for SRB,
Third Party Information unless expressly authorized in writing by an officer of
SRB.

 

4.3                                 Disclosure of Work Product.  As used in this
Agreement, the term “Work Product” means any Invention, whether or not
patentable, and all related know-how, designs, mask works, trademarks, formulae,
processes, manufacturing techniques, trade secrets, ideas, artwork, software or
other copyrightable or patentable works.  Consultant agrees to disclose promptly
in writing to SRB, or any person designated by SRB, all Work Product which is
solely or jointly conceived, made, reduced to practice, or learned by Consultant
in the course of any work performed for SRB (“Company Work Product”). 
Notwithstanding the foregoing, at no time shall any Company Work Product be
deemed to include any contacts, information or processes developed by Consultant
prior to engagement under this Agreement. SRB shall solely own the Company Work
Product at all times.

 

4.4                                 Assignment of Company Work Product. 
Consultant assigns and conveys to SRB, at no cost to SRB, Consultant’s interest
worldwide in and to Company Work Product and all applicable intellectual
property rights related to Company Work Product, including without limitation,
copyrights, trademarks, trade secrets, patents, moral rights, contract and
licensing rights (the “Proprietary Rights”). Consultant hereby agrees to make
full written disclosure to SRB and hold in trust for the sole right and benefit
of SRB, and hereby assigns to SRB or its designee all of Consultant’s right,
title and interest in and to any and all designs, trademarks, discoveries,
formulae, processes, manufacturing techniques, ideas or copyrightable works,
inventions, original works of authorship, developments, concepts, improvements
or trade secrets, including all rights to obtain, register, perfect and enforce
these proprietary interests, whether or not patentable or registrable under
copyright or similar laws, which Consultant may solely or jointly conceive or
develop to reduce to practice, or cause to be conceived or developed or reduced
to practice, during the Term which relate to any of the Services to be performed
by Consultant hereunder.  Consultant acknowledges and agrees that all original
works of authorship which are made by Consultant (solely or jointly with others)
within the scope of Consultant’s duties hereunder and during the Term and which
are protectable by copyright are “works made for hire,” as that term is defined
in the United States Copyright Act.  Notwithstanding the foregoing and for the
avoidance of doubt, the parties hereto acknowledge that it is not contemplated
that Consultant will develop Proprietary Rights in favor of either BRI or SRB in
connection with this Agreement.

 

5.                                      REPRESENTATIONS AND WARRANTIES.

 

5.1                                 Consultant hereby represents and warrants to
SRB that:

 

5

--------------------------------------------------------------------------------


 

(a) Company Work Product will be an original work of Consultant and any third
parties will have executed assignment of rights reasonably acceptable to SRB;
(b) neither Company Work Product nor any element thereof will infringe the
Proprietary Rights of any third party; (c) neither Company Work Product nor any
element thereof will be subject to any restrictions or to any mortgages, liens,
pledges, security interests, encumbrances or encroachments; (d) Consultant will
not grant, directly or indirectly, any rights or interest whatsoever in Company
Work Product to third parties; (e) any Work Product relating to SRB’s business,
technology or products that Consultant has made, conceived or reduced to writing
or practice, at the time of signing of this Agreement (“Prior Work Product”) has
been described in writing to SRB; (f) the execution and delivery of this
Agreement does not contravene the provisions of any agreement, written or oral,
involving Consultant; and (g) Consultant has full right and power to enter into
this Agreement and complete the transactions contemplated by such Agreement at
all times and without the consent of any third party.

 

5.2                                 Consultant hereby represents and warrants to
BRI as of the date hereof and upon exercise of its Warrants that:

 

(a)                                  Consultant has sufficient knowledge and
experience in investing in companies similar to BRI in terms of BRI’s stage of
development and the nature of BRI’s proposed business so as to be able to
evaluate the risks and merits of its investment in BRI and of making an informed
investment decision.

 

(b)                                 Consultant is able to bear the economic risk
of investment in BRI in that Consultant has adequate means of providing for
current financial needs and possible contingencies exclusive of his investment
in BRI.

 

(c)                                  Consultant has received or had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Common Stock of BRI to be acquired in
connection with the Warrants by Consultant under this Agreement, and has
carefully reviewed such information furnished to it, and it understands the risk
of, and other considerations relating to, an investment in BRI.

 

(d)                                 Common Stock of BRI to be acquired pursuant
to the Warrants granted by BRI to Consultant are being acquired for his own
account for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof within the meaning of the Securities
Act of 1933, as amended, and that no other person has any interest in such
Common Stock when acquired by Consultant or in the rights of the Warrants
hereunder.

 

(e)                                  Consultant understands that (i) an
investment in BRI is speculative; (ii) the Common Stock to be acquired by
Consultant pursuant to the Warrants have not been registered under the
Securities Act of 1933, as amended, or under any state securities law, in
reliance upon certain exemptions from registration; (iii) such Common Stock when
acquired by Consultant must be held indefinitely, unless a subsequent sale
thereof is registered under the Securities Act of 1933, as amended, or is exempt
from such registration; (iv) BRI does not intend to file a registration
statement covering any such sale; (v) no governmental authority has made any
finding or determination relating to the fairness of an investment in BRI or has
otherwise endorsed the investment; (vi) Consultant’s investment in BRI may be
illiquid; (vii) Consultant may have to bear the risk of investment in BRI for an
indefinite period; and (viii) all certificates and other documents, if any,
evidencing the Common Stock will contain the legend describing that such Common
Stock has not been registered and may not be transferred without an exemption
under the Securities Act of 1933, as amended.

 

(f)                                    Consultant is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act of 1933,
as amended.

 

6

--------------------------------------------------------------------------------


 

(g)                                 Consultant acknowledges that it has solely
relied on his personal advisors concerning the federal income tax consequences
arising from an investment in BRI or the exercise of the Warrants.

 

(h)                                 Consultant has made his own independent
analysis and judgment of the potential of the Common Stock of BRI.

 

(i)                                     Consultant understands that BRI is
relying upon the representations and warranties herein in granting the Warrants
to Consultant without registration under the securities laws.

 

(j)                                     Consultant agrees to indemnify BRI
against all liability, costs, and expenses arising as a result of a violation by
Consultant of the representations and warranties made in this Section 5.2, or of
any securities laws applicable to BRI.

 

5.3                                 SRB and BRI hereby represents and warrants
to Consultant that the execution and delivery of this Agreement does not
contravene the provisions of any agreement, written or oral, involving SRB or
BRI; and that both SRB and BRI has full right and authority to enter into this
Agreement and complete the transactions contemplated by such Agreement at all
times. SRB also represents and warrants to Consultant that it or its affiliate
is the owner of all of SRB’s Proprietary Information or SRB’s Inventions that
may be utilized under or pursuant to this Agreement.

 

6.                                      INDEMNIFICATION.

 

6.1                                 Indemnification by SRB. SRB will indemnify
and hold harmless Consultant, its officers, directors, employees, sublicensees,
customers and agents from any and all claims, losses, liabilities, damages,
expenses and costs (including attorneys’ fees and court costs) which result from
a breach or alleged breach of (i) any representation or warranty of SRB set
forth in Section 5 or (ii) any covenant of SRB under this Agreement
(collectively, a “Claim”), provided that Consultant gives SRB written notice of
any such Claim and SRB has the right to participate in the defense of any such
Claim at its expense.  From the date of written notice from Consultant to SRB of
any such Claim, Consultant shall have the right to terminate any activities it
is engaged in relating to this Agreement.

 

6.2                                 Indemnification by Consultant. Consultant
will indemnify and hold harmless SRB and BRI, their officers, directors,
employees, sublicensees, customers and agents from any and all claims, losses,
liabilities, damages, expenses and costs (including attorneys’ fees and court
costs) which result from a breach or alleged breach of (i) any representation or
warranty of Consultant set forth in Section 5 or (ii) any covenant of Consultant
under this Agreement (collectively, a “Loss”), provided that either SRB or BRI,
as applicable, gives Consultant written notice of any such Loss and Consultant
has the right to participate in the defense of any such Loss at its expense. 
From the date of written notice from SRB or BRI, as applicable, to Consultant of
any such Loss, SRB or BRI, as applicable, shall have the right to terminate any
activities it is engaged in relating to this Agreement.

 

7.                                      TERMINATION.

 

7.1                                 Term.  Unless earlier terminated by a party
hereto, the parties agree that the term of this Agreement shall commence on the
date first written above and continue for a period of five years and shall
continue thereafter on a year-to-year basis unless terminated upon notice by any
party hereto to the other Parties within sixty (60) days of the expiration of
any term (the “Term”).

 

7.2                                 Termination; Effect of Termination.   Each
party hereto shall have the right to terminate this Agreement with Cause (as
defined below) upon not less than sixty days’ prior notice to the other parties;

 

7

--------------------------------------------------------------------------------


 

provided, however, that the obligations to pay any accrued Consulting Fee or any
accrued BRI Payment shall continue after expiration or termination of this
Agreement.  For purposes of this Section 7.2, “Cause” shall be defined as
follows: (i) a material breach of any provision in this Agreement by the other
party, (ii) a party is or could reasonably be materially and adversely harmed as
a result of a legal or regulatory proceeding, (iii) Consultant has not
diligently or in good faith performed its Services in accordance with the terms
of this Agreement subject to a thirty (30) day cure period after notice thereof,
or (iv) a party hereto becomes insolvent, makes a general assignment for the
benefit of creditors, suffers or permits the appointment of a receiver for its
business or assets or avails itself of, or becomes subject to, any proceeding
under any bankruptcy laws relating to insolvency or the protection of rights of
creditors. Each party hereto agrees to inform the other parties hereto
immediately of any legal or regulatory proceeding brought to such party’s
attention or knowledge that is or could reasonably be expected to have a
material adverse effect on such party’s business or prospects.  Any transaction
in the Covered Territories with a contact set forth on the Approved Target List
referred to SRB or BRI consummating during the twelve (12) month period
following termination or expiration of this Agreement shall be deemed to be
covered by the terms of this Agreement.

 

7.3                                 Noninterference with Business.  During and
for a period of two (2) years immediately following termination of this
Agreement by a party, Consultant agrees not to solicit or induce any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with SRB, BRI or any customer, client or strategic partner to
terminate its contractual or other relationship with SRB or BRI.

 

7.4                                 Return of SRB Property.  Upon termination of
the Agreement or earlier as requested by SRB, Consultant will deliver to SRB any
and all drawings, notes, memoranda, specifications, devices, formulas, and
documents, together with all copies thereof, and any other material containing
or disclosing any Company Work Product, Third Party Information or Proprietary
Information of SRB.

 

8.                                      GENERAL PROVISIONS.

 

8.1                                 Governing Law.  This Agreement will be
governed and construed in accordance with the laws of the State of Texas,
without regard to the choice of law principles applied in the courts of such
state.  Consultant hereby expressly consents to the exclusive personal
jurisdiction of the state and federal courts located in Harris County, Texas for
any lawsuit filed there against Consultant by SRB or BRI arising from or related
to this Agreement.

 

8.2                                 Severability.  In case any one or more of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

8.3                                 No Assignment.  This Agreement may not be
assigned by Consultant without SRB’s consent, and any such attempted assignment
shall be void and of no effect.

 

8.4                                 Notices.  All notices, requests and other
communications under this Agreement must be in writing, and must be mailed by
registered or certified mail, postage prepaid and return receipt requested, or
delivered by hand to the party to whom such notice is required or permitted to
be given.  If mailed, any such notice will be considered to have been given
five (5) business days after it was mailed, as evidenced by the postmark.  If
delivered by hand, any such notice will be considered to have been given when
received by the party to whom notice is given, as evidenced by written and dated
receipt of the receiving party.  The mailing

 

8

--------------------------------------------------------------------------------


 

address for notice to either party will be the address shown on the signature
page to this Agreement.  Either party may change its mailing address by notice
as provided by this section.

 

8.5                                 Legal Fees.  If any dispute arises between
the parties with respect to the matters covered by this Agreement which leads to
a proceeding to resolve such dispute, the prevailing party in such proceeding
shall be entitled to receive its reasonable attorneys’ fees, expert witness fees
and out-of-pocket costs incurred in connection with such proceeding, in addition
to any other relief it may be awarded.

 

8.6                                 Arbitration.  Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, may be
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association, and judgment on the reward rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The
prevailing party will be entitled to receive from the non-prevailing party all
costs, damages and expenses, including reasonable attorney’s fees, incurred by
the prevailing party in connection with that action or proceeding whether or not
the controversy is reduced to judgment or award.  The prevailing party will be
that party who may be fairly said by the arbitrator(s) to have prevailed on the
major disputed issues.

 

8.7                                 Injunctive Relief.  A breach of any of the
promises or agreements contained in this Agreement may result in irreparable and
continuing damage to SRB or BRI for which there may be no adequate remedy at
law, and SRB or BRI is therefore entitled to seek injunctive relief as well as
such other and further relief as may be appropriate.

 

8.8                                 Survival.  The following provisions shall
survive termination of this Agreement:  Section 4, Section 5, Section 6,
Sections 7.2 and 7.3 and Section 8.

 

8.9                                 Waiver.  No waiver by SRB or BRI of any
breach of this Agreement shall be a waiver of any preceding or succeeding
breach.  No waiver by SRB or BRI of any right under this Agreement shall be
construed as a waiver of any other right.  Neither SRB nor BRI shall be required
to give notice to enforce strict adherence to all terms of this Agreement.

 

8.10                           Entire Agreement.  This Agreement is the final,
complete and exclusive agreement of the parties with respect to the subject
matter hereof and supersedes and merges all prior discussions among the parties
hereto.  No modification of or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in writing and signed
by the party to be charged.  The terms of this Agreement will govern all
Services undertaken by Consultant for SRB.

 

[Signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

BURZYNSKI RESEARCH INSTITUTE, INC.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

WORLDWIDE MEDICAL CONSULTANTS, INC.

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Address:

 

 

 

 

 

 

 

 

 

 

CARIGEN, LTD

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

Address:

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SERVICES

 

Consultant shall provide the following Services during the Term:

 

·                  Identify and introduce potential sources for whom SRB Centers
may be built in the Covered Territories.

·                  Identify and introduce potential partners/investors who will
provide the funding sources for these SRB Centers.

·                  Identify and introduce third parties who will license the SRB
IP in the Covered Territories.

·                  Furnish advice and recommendations to SRB regarding such
sources, partners, investors and third parties.

·                  Assist with the review of materials prepared in connection
with any SRB Centers, licensing transactions or other related business
activities.

·                  Consult with local decision makers on feasibility studies
relating to any proposed SRB Center.

·                  Utilize existing networks of physicians, health care
practitioners and other health care or health-related groups to promote
activities relating to the business of SRB.

·                  Assist SRB with respect to the consummation of any potential
transactions introduced by Consultant in connection with this Agreement.

·                  Prepare periodic written and verbal reports concerning
Consultant’s activities and recommendations as reasonably requested by SRB.

 

Consultant shall at all times be an independent contractor and nothing in this
Agreement shall be construed to constitute Consultant an agent of SRB or BRI.
Consultant shall have no right to conclude contracts on behalf of SRB or BRI, or
to make public statements (to the press or otherwise) regarding any of the
activities performed on behalf of SRB. The management, policies and operations
of SRB (including the ultimate approval of the SRB Centers, investments and the
licensing arrangements, as well as the terms and conditions thereof) shall be
the responsibility of SRB.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Warrant Agreement

 

12

--------------------------------------------------------------------------------


 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH APPLICABLE LAW.

 

WARRANT TO PURCHASE STOCK

 

Corporation:

 

Burzynski Research Institute, Inc.

Warrant Number

 

BRI - [      ]

Number of Shares:

 

1,000,000

Class of Stock:

 

Common Stock

Initial Exercise Price:

 

$.10 per share

Issue Date:

 

       , 2012

Expiration Date:

 

10 years after the Issue Date

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Medical
Development Management, Inc., (“Holder”) is entitled to purchase the number of
fully paid and nonassessable shares of the class of securities (the “Shares”) of
the corporation (the “Company”) at the initial exercise price per Share (the
“Warrant Price”) all as set forth above and as adjusted pursuant to Section 1.3
of this warrant, subject to the provisions and upon the terms and conditions set
forth in this warrant.

 

1.                                                                                                  
EXERCISE.

 

(a)                                  Method of Exercise.  (a) Holder may
exercise this warrant by delivering this warrant and a duly executed Notice of
Exercise in substantially the form attached as Appendix 1 to the principal
office of the Company.  Holder shall also deliver to the Company a check for the
aggregate Warrant Price for the Shares being purchased, together with such
additional documents as the Company may then reasonably require.

 

(b)  Cashless Exercise.  This Warrant may also be exercised by means of a
“cashless exercise” in which the Holder shall be entitled to receive a
certificate for the number of Shares equal to the quotient obtained by dividing
[(A-B) (X)] by (A), where:

 

(A) = the Net Exercise Price (as hereinafter defined) on the trading day
immediately preceding the date of such election;

 

(B) =  the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

“Net Exercise Price” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on a nationally recognized trading market, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted for
trading as

 

13

--------------------------------------------------------------------------------


 

reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time); (b)  if the Common stock is listed on
the OTC Bulletin Board (or other similar over the counter quotation market), the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “ OTC Pink Market” published by OTC Markets (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by the Board of Directors of the Company (excluding any interested members).

 

(b)                                 Delivery of Certificate and New Warrant. 
Promptly after Holder exercises this warrant, the Company shall deliver to
Holder certificates for the Shares acquired and, if this warrant has not been
fully exercised and has not expired, a new warrant representing the Shares not
so acquired.

 

(c)                                  Replacement of Warrants; Effect of Stock
Split, Corporate Transactions, Etc.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation, on surrender and cancellation of this warrant,
the Company at its expense shall execute and deliver, in lieu of this warrant, a
new warrant of like tenor.  If the Company, by stock dividend, split, reverse
split, reclassification of shares, or otherwise, changes as a whole the
outstanding Shares into a different number or class of shares, then:  (1) the
number and class of shares so changed shall, for the purposes of this warrant,
replace the shares outstanding immediately prior to the change; and (2) the
Warrant Price and the number of shares purchasable upon exercise of this
warrant, immediately prior to the date upon which the change becomes effective,
shall be proportionately adjusted (the price to the nearest cent).  The
determination of the board of directors of the Company as to the appropriate
adjustments, if any, shall be final and binding on all holders of this warrant. 
If the Company consolidates with or merges into another corporation, the holder
of this warrant shall thereafter be entitled on exercise to purchase with
respect to each of the Shares purchasable hereunder immediately before the
consolidation or merger becomes effective, the securities or other consideration
to which a holder of the Shares is entitled in the consolidation or merger
without any change in or payment in addition to the Warrant Price in effect
immediately prior to the merger or consolidation.  The Company shall take any
necessary steps in connection with a consolidation or merger to assure that all
provisions of this warrant shall thereafter be applicable, as nearly as
reasonably may be, to any securities or other consideration so deliverable on
exercise of this warrant.

 

2.                                                                                                  
REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

(a)                                  Representations and Warranties.  The
Company hereby represents and warrants to the Holder as follows:

 

14

--------------------------------------------------------------------------------


 

(1)                                  All Shares which may be issued upon the
exercise of the purchase right represented by this warrant shall, upon issuance,
be duly authorized, validly issued, fully paid and nonassessable, and free of
any liens and encumbrances except for restrictions on transfer provided for
herein or under applicable federal and state securities laws.

 

(b)                                 This warrant constitutes a legally binding
obligation of the Company, enforceable against the Company in accordance with
the terms hereof, except to the extent (i) such enforceability is limited by
(A) bankruptcy, insolvency, reorganization, moratorium or other laws relating to
or affecting generally the enforcement of creditors’ rights and (B) general
principles of equity, or (ii) that the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefor may be brought.

 

3.                                                                                                  
MISCELLANEOUS.

 

(a)                                  Term.  This warrant is exercisable in whole
or in part, at any time and from time to time on or before the Expiration Date
set forth above.

 

(b)                                 Legends.  This warrant and the Shares shall
be imprinted with a legend in substantially the following form:

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAW OF ANY
STATE.  SUCH SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND ANY APPLICABLE STATE SECURITIES LAWS, OR DELIVERY TO BURZYNSKI RESEARCH
INSTITUTE,,INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

(c)                                  Compliance with Securities Laws on
Transfer.  This warrant and the Shares issuable upon exercise of this warrant
may not be transferred or assigned in whole or in part without compliance with
applicable federal and state securities laws by the transferor and the
transferee.

 

(d)                                 Transfer Procedure.  Subject to the
provisions of Section (c), Holder may transfer all or part of this warrant or
the Shares issuable upon exercise of this warrant by giving the Company notice
of the portion of the warrant being transferred setting forth the name, address
and taxpayer identification number of the transferee and surrendering this
warrant to the Company for reissuance to the transferee(s) (and Holder, if
applicable); provided, however, that Holder may transfer all or part of this
warrant to its affiliates, including, without limitation, Holder’s parent
company, at any time so long as notice is provided to the Company.  The terms
and conditions of this warrant shall inure to the benefit of, and be binding
upon, the Company and the holders hereof and their respective permitted
successors and assigns.

 

(e)                                  Notices.  All notices and other
communications from the Company to the Holder, or vice versa, shall be deemed
delivered and effective when given personally, mailed by first-class registered
or certified mail, postage prepaid, or electronic mail, at such address as may
have

 

15

--------------------------------------------------------------------------------


 

been furnished to the Company or the Holder, as the case may be, in writing by
the Company or such Holder from time to time.

 

(f)                                    Waiver.  This warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

 

(g)                                 Attorneys’ Fees.  In the event of any
dispute between the parties concerning the terms and provisions of this warrant,
the party prevailing in such dispute shall be entitled to collect from the other
party all costs incurred in such dispute, including reasonable attorneys’ fees.

 

(h)                                 Governing Law.  This warrant shall be
governed by and construed in accordance with the laws of the State of Maryland,
without giving effect to its principles regarding conflicts of law.

 

 

Burzynski Research Institute, Inc.

 

 

 

 

 

By:

 

 

Name:

 

 

Title :

 

 

16

--------------------------------------------------------------------------------


 

APPENDIX I

 

NOTICE OF EXERCISE

 

1.                                       (a)                                 
The undersigned hereby elects to purchase
                                             shares of the Common Stock of
Burzynski Research Institute, Inc. pursuant to the terms of the attached
warrant, and tenders herewith payment of the purchase price of such shares in
full.

 

Or

 

(b)                                 The undersigned hereby elects to purchase
                                             shares of the Common Stock of
Burzynski Research Institute, Inc. pursuant to the terms of the attached
warrant, and tenders herewith payment of                          shares of
Common Stock in accordance with the “cashless exercise” provisions of the
attached warrant.

 

2.                                       Please issue a certificate or
certificates representing said shares in the name of the undersigned or in such
other name as is specified below:

 

 

 

 

 

Or Registered Assignee

 

 

3.                                       The undersigned represents it is
acquiring the shares solely for its own account and not as a nominee for any
other party and not with a view toward the resale or distribution thereof except
in compliance with applicable securities laws.

 

 

or Registered Assignee

 

 

 

 

 

 

(Signature)

 

 

 

 

 

(Date)

 

 

--------------------------------------------------------------------------------